DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (Claims 1-12) in the reply filed on 1/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lezama et al (US Patent Pub. 20120197317A1).
Lezama discloses a system capable of sizing an implant (quick release spinal implant insertion device, Fig. 1-9D).  Specifically in regards to claim 1, Lezama discloses a trial inserter tool (50), wherein the trial inserter tool (50) comprises: a body (160), wherein the body (160) is elongated, wherein the body (160) comprises a first end (end with enlarged head, Fig. 6) and a second end (90); an actuation device (74 and 70), wherein the actuation device (74,70) is disposed on the body (160) between the first end (end with enlarged head, Fig. 6) and the second end (90); and a hooked support member (55) that extends from the second end of the body (90); and a trial head (100, Fig. 8-9D) releasably attachable to the hooked support member (55) (As can be seen in Fig. 4, the spring 70 sits around the threads 80 of shaft 52 which is meant to reside within enlarged portion of the sleeve 160. As can be seen in Fig. 8, the jaws extend from the distal end 90 of the sleeve 160 when in the extended position thereby meeting the limitation that they extend from the second end of the body.) (Fig. 1-9D; and Page 3 para. [0038]-[0043]).
In regards to claim 2, Lezama discloses a plunger (52) disposed in the body (160), wherein the plunger (52) is operable to translate axially in the body (160) in response to the actuation device (74,70) (Fig. 2-4 and 8; and Page 3 para. [0040]-[0042] and [0044]).
In regards to claim 3, Lezama discloses wherein the trial inserter tool (50) has a retracted position (Fig. 2-3) with the plunger (52) retracted into the body, and wherein the trial inserter tool (50) has an extended position (Fig. 8) with a distal end (end with 55 and 84) of the plunger (52) extending from the second end (90) of the body (160) and into a recess (500,510) into the trial head (100) to lock the trial head (100) onto the trial inserter tool (50) (As the sleeve 160 is 
In regards to claim 4, Lezama discloses wherein the actuation device (70,74) is coupled to the plunger (52) through a hole in the body (160), wherein the actuation device (74,70) and the plunger (52) translate together, wherein translation of the actuation device (70,74) and the plunger (52) is limited by length of the hole (As can be seen in Fig. 4, the spring 70 sits around the threads 80 of shaft 52 which is meant to reside within enlarged portion of the sleeve 160 and the length of the opening at the enlarged end of sleeve 160 limits the movement of the shaft 52 by means of the spring 70) (Fig. 4; and Page 3 Para. [0040]-[0042]).
In regards to claim 7, Lezama discloses wherein the hooked support member (55) comprises an end extension (portion of 55 that extends from 56 to 58) and a main protrusion (58), wherein the end extension extends from the second end (90) of the body (160), wherein the main protrusion (58) protrudes from the end extension towards a central axis of the trial inserter tool (50) (Fig. 6,8; and Page 3 Para. [0037]-[0038]) .
In regards to claim 8, Lezama discloses wherein the main protrusion (58) is disposed at a distal end of the end extension (portion of 55 that extends from 56 to 58) and is received into a hole (500) in the trial head (100) (Fig. 8-9D; and Page 3 Para. [0045]).


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malcolmson et al (US Patent Pub. 20160228170A1).
Malcolmson discloses a system capable of sizing an implant (quick release spinal implant insertion device, Fig. 1-9D).  Specifically in regards to claim 1, Malcolmson discloses a trial 
In regards to claim 5, Malcolmson discloses wherein the actuation device (14,16) comprises a sleeve (40) and a button (48), wherein the button (48) is disposed on the sleeve (40), wherein the sleeve (40) is disposed around the body (20) of the trial inserter tool (10) (Fig. 10-14; and Page 3 Para. [0053] to Page 4 Para. [0058]).
In regards to claim 6, Malcolmson discloses wherein the second end (22) comprises a plurality of spaced ridges (The prongs 24,26 have gipping features which extend outwardly from the surface of the prongs.) (Fig. 5; and Page 3 Para. [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11Lezama in view of Winslow et al (US Patent 5885299).
Lezama discloses an inserter tool having an elongated body, an actuation device, and a hooked support member extending from the second end of the elongated body for releasably attaching to a trial head.  In regards to claims 9 and 11, Lezama discloses wherein the first end (enlarged end of 160) comprises an insertion feature (part of 53 having 80) and a pin end (part of 53 having 82), wherein the insertion feature (part of 53 having 80)  comprises a base (76, ledge extending adjacent 80) and a protruding structure, and further comprises a handle (51) (As can be seen in Fig. 6-7, the proximal end 53 of shaft 52 extends out of the proximal end sleeve 160 when the tool is assembled.  In addition, the proximal end 53 of the shaft 52 has the threads 82,80 that are used to connect the shaft and by extension the sleeve to a handle 51.  The part of the proximal end 53 that has threads 80 protrudes and is wider than the ledge adjacent thereto.) (Fig. 6-7; and Page 3 Para. [0042] and [0038]). However, Lezama is silent as to the protruding structure being hexagonal in cross section, or wherein the handle has a body and two arms extending outwardly from the body.  Winslow discloses an insertion tool (apparatus and method for implant insertion, Fig. 1-2).  Specifically in regards to claims 9 and 11, Winslow discloses  wherein the first end of the body (104) comprises an insertion feature (148) and a pin end (structure protruding from 148 having channel 154), wherein the insertion feature comprises a protruding structure (148) that is hexagonal in cross section, and further comprises a handle (102) comprising a handle body and two arms (106) extending outwardly from the handle body (Fig. 1-2; and Col. 4 lines 9-17; and Col. 5 lines 3-23).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protruding structure and pin of Lezama to be the hexagonal structure and structure with a channel a taught in Fig. 1-2 of Winslow and to modify the handle of Lezama to be a t-handle as taught in Winslow in order to have a quick release feature for the handle so that it can easily be connected 
In regards to claim 10, Lezama in view of Winslow disclose a tool as recited above. Lezama further discloses the handle (51), wherein the protruding feature (portion of 53 having 80) is disposable into the handle (51), wherein the base (76, ledge adjacent 80) abuts the handle (51), wherein the pin end (portion of 53 with 82) is engageable with a recess within the handle (51) to couple the handle (51) to the trial inserter tool (50) (As can be seen in Fig. 6-7, the proximal end 53 of shaft 52 extends out of the proximal end sleeve 160 when the tool is assembled.  In addition, the proximal end 53 of the shaft 52 has the threads 82,80 that are used to connect the shaft and by extension the implant to a handle 51.  The part of the proximal end 53 that has threads 80 protrudes and is wider than the ledge adjacent thereto. In addition, the handle 51 is fully capable of abutting the lock nut 76 that is threaded onto the proximal end 53.) (Fig. 6-7; and Page 3 Para. [0042] and [0038]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezama in view of Willis et al (US Patent Pub. 20160113775A1).
Lezama discloses an inserter tool having an elongated body, an actuation device, and a hooked support member extending from the second end of the elongated body for releasably attaching to a trial head.  In regards to claim 12, Lezama discloses wherein the trial head (100) comprises a head body (body of 100), a channel (500) disposed in an outer surface of the head body and extending longitudinally from a first end of the head body, a head hole disposed in the channel at an end of the channel opposite the first end, a recess (510) disposed in the first end,. (As can be seen in Fig. 8, the implant 100 has a hole 510 and channels 500 that open up to a recess within 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775